Title: To John Adams from Henry Marchant, 12 June 1790
From: Marchant, Henry
To: Adams, John



Dear Sir,
Newport June 12th. 1790

Yesterday I was honored with yours of the first Instant.  I am this moment late in the Evening, after a most tiresome Week, returned Home;—Having completed the Business of choosing Senators—With all Our Efforts we could not get the Anties to agree to a speedy Choice of a Representative.—They have put it off to the last of August.—So that if Congress should be continued in Session, the Representative cannot be then till the middle or last of September.—I presume we might as well choose none to meet you till the fourth of March next.  We were two Days before we could get the Stomachs of the Anties in any Condition to swallow the Oath prescribed by the Constitution and the Act of Congress—The Candidates for Senators were at first numerous, but like the weaker Blossoms they fell off at length to four; and we pushed them so hard, as to oblige them to put up a Federal,  Theodore Foster Esqr. as good a Man as we could wish, save his Connection with Our Govr. Fenner whose Antie Principles have given Us great Trouble—Mr. Foster is the Son of Your late Judge Foster of Massts.  He has had a liberal Education, regularly studied the Law, has been in Practice, but too modest and diffident for a Speaker at the Bar.  He has ever been a good Federal, and an honest virtuous Man.  He married Govr. Fenners Sister, and that has been a Restraint upon Him, and as he goes by his Influence, I presume it is required of Him to promote if possible a Number of unworthy Anties to the revenue Offices;—which if he should not succeed in, as I trust he will not, I do not imagine he will be much mortified at.—Setting this Asside You’l find him all You can wish—Indeed as to the Question of Assumption altho’ his Heart is fully agreed, He will not venture I fear to agree to it, so extremely unpopular is the Measure here, from Ignorance and self Will—Joseph Stanton is the other Senator—Antie up to the Brim  Without one Quality to ballance it—
My dear Sir, urged a second Time by You to join the most respectable Body on Earth, if it had been in my Power, I would have made the Sacrifice of my Happiness and Interest; but indeed that could not be—All that my Soul and Body and Strength could do, to serve the Interest of my Country has been done, to the neglect of every other Consideration.—And indeed it seems like a Dream that so much has been effected:—And whether well or ill may be my Fate; I am determined my Life shall be devoted to the great Cause of Liberty, Justice and Virtue, as far as Heaven shall grant me Support—
This will be handed You, by Mr. Walter Channing, the Gentleman I mentioned to you in my last Letter by the Post of the 7th. Instant.—
You will find Him sensible and ingenious, a Man of strict Honor, Virtue & Prudence—able to give You Satisfaction in every Inquiry You may wish to make:—And you may place the most entire Confidence in Him—He is well acquainted with all Our publick Concerns, and has been one of our best polittical Writers—I mentioned him as a worthy of the Naval Office—That He is not unknown to the President, and in such a Way, as I am confident, if consistant, the President will be pleased to gratify Him—Our Senators have agreed to set off within a Week—I wish You all Success and Prosperity and with Respects to Mrs. Adams I beg Leave to subscribe myself Your / most devoted Friend / and humble Servt.
Henry Marchant